Kellam, J.
(dissenting). I adhere to the original decision and opinion. In my judgment, the error of the present opinion is fundamental. Its theory and the scope of the question involved, as viewed by the court, are indicated it the outset, as follows: “Although Sections 3886 and 3888 of the Compiled Laws authorize and would sustain an express agreement limiting the obligations of a telegraph company to accept, transmit, and deliver a telegram a regulation exacting such an agreement as a condition precedent to the acceptance of the message is repugnant to the spirit of the statute, and would be condemned as fraudulent, oppressive, and *634contrary to every consideration o£ public policy.” It is thus evident that the court understands that the duty to “accept, safely transmit, and promptly deliver” embraces all the “obligations” of the telegraph company as a common carrier which a regulation of the compairy is not equally efficacious to control as an express agreement of the parties; in other words, that the precise manner in which a company shall perform its statutory duty is so important that nothing- short of an express agreement can change or modify it, but that its obligation to respond in damages for a violation of its duty is of such minor importance that it may legally exact, as a condition precedent to -the performance of its duty, that the party offering the message shall expressly and unqualifiedly agree that it shall not be liable at all unless such party shall perform another condition precedent, not required by the law, but by a demand of the company. • I had always supposed that a stipulation prescribing conditions under which there should be no liability, when without such stipulation there would be full liability, was a stipulation limiting liability. “Liability” and “obligation” are correlative terms. The obligation must measure the liability, and whatever cuts off or excuses liability reaches back and affects the obligation for the obligation of the carrier, like that of any other person, is only to meet his liability. The mistake of the foregoing opinion^ in my judgment, is in misinterpreting the scope of our statute and the judicial decisions which it was meant to codify, and in making it refer, not to the general obligation of a carrier, but only to the particular manner in which he performs his service of carriage.
The opinion proceeds to demonstrate — unnecessarily, I think, for nobody disputes the proposition — that this very provision, when made the subject of an express agreement between the parties, has often been held enforceable as reasonable; and so it is argued that, because it is a reasonable stipulation for the parties to make, it is one which the company may require a party to assent to and make before it will undertake to perform the duty imposed upon it by law. Such logic has not often, and probably never, been applied to other cases. A provision in a mortgage for *635an attorney’s fee for foreclosure is held to be reasonable and enforceable when the parties have so agreed; but I think a court, finding a party under obligation to give a mortgage, and so decreeing, would be slow to say that the mortgagee might exact such a stipulation simply because, if voluntarily made, the court would uphold it as reasonable. Why not leave both parties on an equal footing in the determination of the question of what is and what is not reasonable, and not compel one of them, in form at least, to stipulate away his right to raise the question, regardless of excusing facts, as a condition precedent to having his message sent? Section 3910, Comp. Laws, entitles every person whose message is refused contrary to law to $50 in addition to his actual' damages. In Kirby v. Telegragh Co., 57 N. W. 202, this court wás very positive and explicit in characterizing this $50 as a penalty, “imposed on the carrier as a pecuniary punishment for his failure to comply with the provisions of the statute.” But this court finds no difficulty in holding that the company may exact an agreement in advance, and as a condition upon which, only, it will receive a message, that it shall not’be liable for this penalty, imposed as a punishment on grounds of public policy, unless the sender shall comply, not with some provision of the law, but with a particular regulation which it has made. Here, as before, the question is not, what would be the effect of such an express agreement if voluntarily made, but has the company the right to exact such an express agreement before it will receive a message?
I make these suggestions in the belief that the present opinion, except in form, ¡loes not reach the question in controversy; certainly none of the - cited cases decide it. They all go upon the question of what stipulation or agreement, when duly made by the parties, will be sustained as reasonable. None of them touch the question of the right of the carrier to exact a formal execution of such an agreement upon the part of the sender before it will receive and send his message. I cannot but regard the quotation appearing in the prevailing opinion, taken from Kiley v. Telegraph Co., 109 N. Y. 235, 16 N. E. 75, as at least an inf elicious expression *636by a very learned judge. If it was meant to declare the legal right of the company to exact the making of such a contract by the sender before his message would be received, then it is sufficient to establish the remark as dictum that no such question was in the case. The contract had been expressly made between the company and the sender, and the court was only determining the legal effect of such a contract when made by the parties. The opinion starts out by saying: “The telegram was written on one of the ordinary blanks of the company. Immediately.above the telegram were the words, ‘Send the following message subject to the above terms, which are hereby agreed to.” The court, finding that the parties had voluntarily made a contract proceeded to construe the stipulation found in such express contract. Of the cases cited by Judge Earl as supporting the text, it is remarkable that not a single one of them treats of the right of the company to exact the making of such an agreement on the part of the sender, as a condition precedent to the sending of a message. In all of them, except Kirkland v. Dinsmore, 62 N. Y. 171, the agreement had been voluntarily and expressly entered into, and the courts held that the stipulations of such contract were enforceable, because they were such as the parties might reasonably make. Kirkland v. Dinsmore held that an express company delivering to a shipper a receipt for goods, which he accepts without objection, has a right to infer an assent on the part of the shipper to the reasonable conditions of such receipt, thus making a contract between them. But in this jurisdiction the law is otherwise, by express statute. It is the settled law that a railroad company, as a common carrier, may make reasonable regulations for the conduct of its business; but I am not satisfied that it is settled law that the railroad company may refuse to sell a passenger a ticket unless he will in advance enter into an agreement that the ticket is accepted by him subject to certain conditions or regulations of the company. It may be said that such an agreement would not change the rights or liabilities of either party, because the company’s regulations, if reasonable, would be enforced without an *637agreement, and, if unreasonable, would not be enforced with an agreement. Why not say the same thing in the case of the telegraph company? The majority opinion says: “We are therefore called upon to consider and determine whether the regulation complained of was reasonable.” I respectfully insist that that question is not before us. So far as I know, nobody questions the right of the company, as a common carrier, to make reasonable regulations for the conduct of its business, nor, so far as I know, is anybody questioning the reasonableness of this particular regulation. The law itself imposes upon the company, as a common carrier, certain duties.
It also confers upon it certain rights, and among them is the right to make reasonable regulations for the management of its business, and it says these regulations, so far as reasonable, are binding upon those who do business with it. This being all that is necessary to protect the rights of both parties the law goes no further. It does not allow either party to require from the other the execution of an additional contract with reference to such regulations. If such contract is not to, and does not change the rights and obligations of either party, then it is useless. It is what the statute denominates an “idle act,” which cannot be required of either party. Comp. Laws, § 4719. If, on the other hand, such agreement is designated to affect what would otherwise bo the' rights or obligations of either party, then, surely, one party cannot compel the other to assent to it, for mutual voluntary as„ sent is the life of every agreement.
I do not suppose it would be claimed that one party, more than the other, has the right to insist upon the execution of a contract by the other before he would perform on his part. Suppose, then, this company should discontinue the use of the contract feak ure of their blank, and should simply print their regulations at the head of their message blank; could one offering a message for transmission require the company to execute an agreement with him that it would transmit and deliver the message and respond in damages, if any occurred, in compliance with its printed regula*638tions? I apprehend the ready answer of the company to such a demand would be this: “There are our regulations. If reasonable they are equally enforceable by and available to both parties, and as well without as with an agreement. An executed written agreement would not change the rights of either party, and we decline to make it.” Except for the decision of this court as now announced, I would have supposed such an answer adequate, and to justify the company in its refusal to execute a further contract. The right of the company to demand such a contract before it will undertake the duties imposed upon it by law once conceded, where is it to stop ? May it include within its terms only such of its regulations as it considers of particular advantage to itself, omitting others which the sender of the message may desire to have it contain? Is it left with the company to dictate the terms of the agreement? Suppose the sender should say to the company: “You have another regulation with reference to the prompt and free delivery of messages, which does not appear in this agreement. I want that put in.” May the company refuse, and still require the sender to sign the agreement as it has prepared it, as a condition of having its message sent? If so, such a discrimination between the parties would seem to me to furnish an apt illustration of making fish of one and fowl of the other. One of two things must certainly be true — either the making of the agreement changes the rights of the parties, or it does not, If it does, one party cannot insist upon its being made against the consent of the other, for then it yrould not be an agreement. If it does not, then the making of the agreement is an idle act, ■ which is never required. With these suggestions, I adhere to the former, original opinion.